 In theMatter Of WEST^RNUNIONTELEGRAPH COMPANYandNATIONAL.WESTERN UNION COUNCIL OF A. F.OF L. FEDERAL UNIONS ANDC. T. U. LOCALSCase No. R-2448.-Decided May 3, 1941Jurisdiction:telegraph industry.-Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition;election necessary.Unit Appropriate for Collective Bargaining:employees of the Company work-ing in andabout Philadelphia in the Commercial,traffic, plant,and accountingdepartments,excluding named supervisory employees.Mr. David E. Krueger,of New York City, for the Company.Mr. Henry H. Silverman,andMrs. Julia Parker,of New York City;Mr. Leroy W. PeacockandMr. James F. Sheridan,of Philadelphia,Pa., for the A. F. of L.Boudin, Cohn d Glickstein,byMr. -Victor Rabinowitz,andMr.Sidney Cohn,of New York City, for the A. C. A.Mr. Herman E. Cooper, by Mr.MossSchenkman,of New York City,for the Guild.Mr. Gilbert V. Rosenberg,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 20, 1940, Federal Labor Union #22492, herein calledFederal Labor Union, filed " a petition, and on January 27, 1941,NationalWestern Union Council of A. F. of L. Federal Unions andC. T. U. Locals, herein called the Council, filed an amended petition,'with the Regional Director for the Fourth Region (Philadelphia,Pennsylvania) alleging that a question affecting commerce had arisenconcerning the representation of employees of Western Union Tele-graph Company, Philadelphia, Pennsylvania, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Re-1At the hearing the amended petition was amended to join the Federal LaborUnion as apetitioner31 N L. R. B., No. 92.560 WESTERN UNION TELEGRAPH COMPANY561lationsAct, 49 Stat. 449, herein called the Act.The Council andthe Federal Labor Union are-hereinafter collectively referred to as theA. F. of L. On March 19, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series-2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 24, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theA. F. of L., and upon American Communications Association, hereincalled the A. C. A., and Communications Guild, herein called theGuild, labor organizations claiming to represent employees directlyaffected by the investigation.On March 28, 1941, the Regional Di.rector denied a request by the A. C. A. and the Guild for a post-ponement'of the hearing.The ruling of the Regional Director ishereby affirmed.Pursuant to the notice, a hearing was held on.April 3, 1941, at Philadelphia, Pennsylvania, before Geoffrey J.Cunniff, the Trial Examiner duly'designated by the Chief Trial Ex-aminer.The Trial Examiner granted a motion by the A. C. A. tointervene in this proceeding.The Company, the A. F. of L., the A.C.A., and the Guild were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Pursuant to notice, a hearing was held before the Board at Wash-ington, D. C., on April 17, 1941, for the purpose of oral argument.The A. C. A. and the A. F. of L. were represented by counsel 'and par-ticipated in the'argumert.The Guild and the A. C. A. filed briefswith the Board, which have been duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company, a New York corporationwith its principal office in New York City, is engaged throughoutthe United States and in foreign countries in the receipt and trans-mission by telegraph and cable of intrastate, interstate, and interna-tional communications.In the operation of its national and inter- 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDnational communications system the Company owns and/or operates211,530 miles of pole lines, 4,070 miles of land line cable; 1,776,876miles of wire, 30,324 nautical mules of ocean cable, and 19,543 tele-graph offices.The present proceeding concerns only those employeesof the Company working in and about Philadelphia, Pennsylvania,where the Company employs over 1,000 persons.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDNationalWestern Union Council of A. F. of L. Federal Unionsand C. T. U. Locals and Federal Labor Union #22492 are labororganizations affiliated with the-American Federation of Labor.Thelatteradmits to membership employees of the Company atPhiladelphia.American Communications Association is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.The Communications Guild is an unaffiliated labor organization,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the A. F. of L. as the statutoryrepresentative of its employees at Philadelphia, Pennsylvania, untilthe A. F. of L. is certified as such by the Board.There was, introduced in evidence a report prepared by the Re-gionalDirector, showing that a substantial number of employeeswithin the unit hereinafter found to be appropriate have designatedthe American Federation of Labor and an unnamed affiliate thereofas their representative for the purposes of collective bargaining.2The A. C. A. moved to dismiss the petition _on the ground thatthe petitioner had made no showing of representation in this pro-ceeding, since none of the cards submitted were applications formembership in the petitioner' (A. F. of L.) or' designated it as anexclusive bargaining representative.The motion is hereby denied.Inasmuch as these cards are applications for membership either in"American Federation of Labor and Federal Labor Union #______ of____________" or in "American Federation of Labor and all affiliatedlabor organizations," it is clear that employees thereby intended to'The Regional Director reports that the A. F. of L.submitted 524 application cardssigned by employees whose names appear on the Company'sMarch 1, 1941, pay roll.Onehundred sixty-three cards are undated,and the balance were signed between October 1940and February 194].There are approximately 1,000 employees in the unit hereinafter foundto be appropriate. WESTERN UNION TELEGRAPH COMPANY563authorize bargaining on their behalf by an affiliate of the AmericanFederation of Labor.No labor organization other than the A. F. ofL. has made any showing of representation among, the -Company'semployees at Philadelphia.'We find that a question has arisen concerning the representation ofemployees of the Company..IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that 'the question concerning 'representation which has'arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries and tends to lead` to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITThe A.F. of L.and theA. C. A.3 agreethat the unit appropriatefor collective bargaining should be confined to employees of theCompany in and about Philadelphia,Pennsylvania4The Companydid not object to this unit,but stated for the purposes of the record,as it has done in other cases,that it considers a Nation-wide unitappropriate.The Guild contends,as it did in a prior representationproceeding involving employees of the Company at Pittsburgh, Penn-sylvania,herein called the Pittsburgh case,' that a division-wide unitisappropriate.We fully considered and discussed this contentionof the Guild's in the Pittsburgh case and concluded that it was with-out merit.No additional evidence has been adduced or argument8Although the A.C. A. made no claim or showing of designation by employees at Phila.delphia, it requested to intervene because it has representation among employees of theCompanyin other cities;the A. C. A. and the C. T.U, as well as the Company,are appar-ently in'agreementthat a Nation-wide unit of employees of the Company may'in the futurele appropriate;and the A. C. A. hasconsidered such intervention necessary in order toprotect its interests in the composition of the Nation-wide unit.The Board's appropriateunit finding depends,of course,"in each case" (Section 9(b) ), upon the record then beforeit.Thus,in the instant case,the Board determines the inclusions in and exclusions fromthe Philadelphia unit upon all the facts in the present record,including the fact that noPhiladelphia employees have designatedthe A. C. A. (Cf.MatterofWestern Union Tele-graphCompanyand'American Communications Association,Local 54-B,affiliated with theCongress of industrial organizations,23 N. L.R. B. 824).Similarly,the instant find-ings"as to the metropolitanunit will notdeterminethe proprietyand composition of aNation-wide unit in any subsequent proceeding,since the decision therein will necessarilydepend on all the facts in the recordthen before us4This area includesthe cityof Philadelphia and the adjacent communitiesof Upper,`Darby,Jenkintown,and Bryn Mawr, Pennsylvania,and Camden,New Jersey.Matter ofWestern UnionTelegraph CompanyandAmerican Federation of Labor, Com-mercial Telegraphers Union,30 N L. R. B. 1169.441843-42-vol. 31-37' 564DECISIONSOF NATIONALLABOR RELATIONS BOARDadvanced which warrants a different conclusion in this proceeding.°Under all the circumstances, we find that a bargaining unit limitedto the Company's employees in and about Philadelphia is appropriate.Five separate departments of the Company's business organizationhave their headquarters at Philadelphia.These are the commercial,traffic, plant, accounting and district superintendent's departments:The A. F. of L. and the A. C. A. agree, and we find, that theappropriate bargaining unit includes employees in the commercialand -traffic departments.The A. F. of L. would include all employeesin the plant department,, while the A. C. A. would exclude thoseemployees who work exclusively outside the, Philadelphia area.TheA. F. of L. proposes, and the A. C. A. opposes, the inclusion of theaccounting and the district superintendent's departments.The plant department serves the Philadelphia area as well as otherterritory in eastern Pennsylvania.Of approximately 70 employeesin this department, about 25 or 30 work exclusively outside of Phila-delphia; about 10 work exclusively in Philadelphia; and about 30work both in and out of Philadelphia.We find that the employeesin this department who work exclusively outside the Philadelphiaarea should be excluded from the unit as not working in or aboutPhiladelphia.The accounting department does auditing and accounting work foroffices located in and about Philadelphia as well as for other officesoutside of this area.The record shows that all 40 of the accountingdepartment employees are stationed -in and do all their work inPhiladelphia, and that about 75 per cent of their time is devoted towork for the Philadelphia offices and 25 per cent for the offices outsideof this area.Under the circumstances, we shall include the account-ing department employees in the appropriate unit.The district superintendent's organization, with headquarters in'Philadelphia, has a- territorial jurisdiction covering at least the.eastern part of Pennsylvania, exclusive of the Philadelphia area.There are seven employees under the district superintendent stationedin Philadelphia.These employees have no relations with the otheremployees of the Company in Philadelphia.Transfers of employeesbetween the district superintendent's unit and the commercial depart-ment in Philadelphia rarely occur.We shall exclude the employeesof the district' superintendent's Philadelphia headquarters from theappropriate unit.s Pursuant to a stipulation between the parties, the record in the "Pittsburgh case wasincorporated in the instant record for the purpose of presenting the contentions of theparties-as to the appropriate geographical unit..l WESTERN UNION TELEGRAPH COMPANY565Questions arose at the hearing concerning the exclusion of-certainsupervisory employees from the appropriate unitWe shall considerthese exclusions by departments.Commercial DepartmentAll parties agree, and we find, that the superintendent,city com-mercial manager, sales manager, messenger personnel manager, de-liverymanager,office manager (chief clerk),cashier,manager ofthe uniform depot, and field supervisor in this department,shouldbe excludedfrom the unit.The A.F. of L.would include and theA. C. A. wouldexcludethe night delivery manager.This employee is in charge of thedelivery department at night and has approximately 30 -employeesunder him.We shallexclude him from the unit.TrafficDepartment-All parties agree, and we find that the traffic managers, assistantchief operators, testing and regulating chief, automatic chief, wilechief, and repeater chief in this department are to be excludedfrom the unit.-The A. F. of L. would include and the A. C. A. would excludeall employees classified as supervisors.The record shows that theCompany employs senior, teleprinter, telephone, route, automatic,,service, and Morse supervisors.All the above supervisors have sub-'stantially the same authority.They supervise the work of employeesworking under them; assign and distribute work; and have thepower to recommend discipline.They earn approximately $50 amonth more than persons who work under them.We shall excludeall the above-named supervisors from the unit.Plant DepartmentAll partiesagree andwe find thatthe 'maintenance, foreman, thecityforeman, and the assistant city foreman in this department areto be excluded from the unit.The A. F. of L.would include and theA. C. A. wouldexcludethe buildingsupervisor and his subordinate,the equipment foreman.The latterisa working foreman with three men under him andrecommends discipline.We shall also exclude these two employeesfrom the unit.Accounting DepartmentAll partiesagreeing,we shall,exclude the manager.We find that the employeesof theCompany workingin and aboutPhiladelphiain the commercial,traffic, plant,and accounting depart- .566DECISIONS OF NATIONAL LABOR RELATIONS BOARDments, excluding the employees whose exclusions we have indicatedabove and whose positions are, for convenience, listed in Appen-dices A, B, C, and D, constitute a unit appropriate for the purposesof collective bargaining, and that said unit will insure to employeesof the Company the full b'enefit' of their rights to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by an election by secret ballot.The A. C. A. and the Guild make no showing of designation byemployees or request to participate in the election.We shall not'place their names upon the ballot.The Guild requested, as it did in the Pittsburgh case, that the Boardstay the instant proceeding until the determination of the representa-tion proceeding instituted by the Guild in the Second Region.Thisrequest is hereby denied.7We shall direct an election by secret ballot,to be held among all employees within the appropriate unit who wereemployed during the pay-roll period last preceding the date of thisdirection, subject to such limitations and additions as are set forthin the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Western Union Telegraph Company, Phila-delphia, Pennsylvania, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The employees of the Company working in and about Phila-delphia in the commercial, traffic, plant, and accounting departments,excluding the employees "occupying the positions listed in AppendicesA, B, C, and D, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (c) of theNational Labor Relations Act.IAt the hearing the A. C. A. also urged that no election be held pending disposition of arepresentation proceeding in'the Second Region and of a charge filed by the C. T. U. in theSecond Region, involving the legality of the Guild.At oral argument before the Board, theA. C. A. waived this contention. In this connection we note that the A. C. A. does notclaim to represent any employees of the Company at Philadelphia and does not request thatits name appear upon the ballot in the event that an election is directed herein, and thatthe Guild, although°it appeared at'the hearing; made no showing of designation or requestto participate in any election among, the Philadelphia employees.SeeMatter of WesternUnion Telegraph'CompanyandAmerican Federation of Labor, Commercial TelegraphersUnion,30 N. L. R. B: 1169, andMatter of The Western Union Telegraph CompanyandNationalWestern Union Council of A. 'F. of L. FederalUnions andC.T.U. Locals,30'N.L.R.B.1181.' ,WESTERN UNIONTELEGRAPHCOMPANY567DIRECTION OF ELECTIONBy virtue of and pursuant to the authority vested in the NationalLabor Relations Board by Section'9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as, amended, it isherebyDIRECTED that, as part of the investigation ordered.by the Board,toascertain representatives for the purposes of collective., bar-gaining withWestern Union Telegraph Company, 'Philadelphia,Pennsylvania, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Fourth Region, acting in this matter as agent for theNational Labor-Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among employees of the Companyworking in and about Philadelphia, in the cominercial,'.traffic, plant;and accounting departments, who were employed during-the pay-rollperiod last preceding the date of this Direction, including employeeswho did not work during said pay-roll, period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding the employeesoccupying the positions listed in Appendices A, B. C, and D attachedhereto, and further excluding any employee's who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by Federal Labor Union #22492, affiliated withtheAmerican Federation of Labor, for the purposes of collectivebargaining.' ,APPENDIX ACommercial Department'SuperintendentOffice manager (chief clerk)City commercial managerCashierSales managerManager of uniform depotMessenger personnel managerField supervisorDelivery managerNight delivery manager 568Traffic managersAssistant chief operatorsTesting and regulating chiefAutomatic chiefWire chiefRepeater chiefSenior supervisorsAPPENDIX BTraffic DepartmentTeleprintersupervisorsTelephonesupervisorsAutomatic supervisorsService supervisorsMorse supervisorsRoute supervisorsAPPENDIX CPlant DepartmentMaintenance foremanBuilding supervisorCity foremanEquipment foremanAssistantcity foremanAPPENDIX DAccounting DepartmentAccountingmanagerDECISIONS OF NATIONAL LABOR' RELATIONS BOARD